The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Supplemental Non-Final Office Action
	Following further dialogue with applicant's representative (AR), issues remain which were not originally appreciated by the examiner, as to which of the 500 or so peptides/peptide SEQ ID NOS: (e.g. claim 109) are supported (112(a) written description) and have antecedent basis (112(b)) back to base claim 1 (ultimately being amended into the variable peptide SEQ ID NO: 5). Upon inquiry applicant was not entirely sure either without further exploration.  In the interests of advancing prosecution on the merits and allowing applicant sufficient time to address this issue, the examiner was willing to raise these issues via a supplemental non-final Office action, which hereby resets the statutory period for response.  Applicant’s representative indicated appreciation for the examiner’s openness to this path forward.
Applicant’s response is acknowledged.  Based on last entered set of claim amendments, the status of the claims is as follows:  Claims 1, 20-21, 23-24, 40-43, 94-98, and new claims 99-109 are pending.  Per the restriction and election, claims 1, 20-21, 23, 41, 94, 96-97, and new claim 109 are examined on the merits as drawn to the elected species.  Based on the amendments claims 94 and 97 are allowed.  Claim 109 is objected to.  Claims 24, 40, 42-43, 95, 98 and new claims 99-108 are withdrawn as not drawn to the elected species.
	Applicant may correct the status identifiers in the next response.
	Any rejection not maintained has been overcome by amendment and argument thereto.
	The examiner is open to interview to advance prosecution on the merits.
Backdrop:  The present application is a continuation of application S.N. 14911225 (now abandoned), which was directed to a nearly identical scope of invention claimed, and which also elected the same peptide as here.
Allowable Subject Matter & Other Potentially Allowable Subject Matter - Maintained
Claims 94 and 97 are now in condition for allowance upon the recent amendment putting both into independent form per that outlined in the previous Office action, as the elected peptide SEQ ID NO: 4 (linaclotide) was not found to be reasonably taught or suggested for use in the instantly claimed method of inhibiting phosphate uptake in the GI tract of a patient in need of phosphate lowering.
The international authority in the related PCT Written Opinion found the same.  Additionally, the latter also found such for 16mer peptide SEQ ID NO: 6 (“Asn Asp Glu Cys Glu Leu Cys Val Asn Val Ala Cys Thr Gly Cys Leu”; plecanatide), stating:

    PNG
    media_image1.png
    109
    714
    media_image1.png
    Greyscale

The examiner references FIGS. 1A-1B as showing linaclotide as reducing phosphate uptake in the GI tracts of rats.  Applicant may consider amendment thereto, and if so, the Examiner would also weigh enablement of non-elected peptide SEQ ID NO: 6.

Claim Objections – Claim 109, New
Claim 109 is objected to because of the following informalities:  the claim has not been narrowed to elected peptide SEQ ID NO: 4 as in allowed claims 94 and 97.  However, should such amendment be made, the scope of the claims would mirror that of claim 94 and be rejected as a duplicate claim, as the linaclotide of claim 94 is also identified as peptide SEQ ID NO: 4.  Appropriate correction is required.

Election/Restrictions – Species, Maintained
Applicant’s election without traverse of the elected peptide species of guanylate cyclase C (GC-C) species 14mer peptide SEQ ID NO: 4 (“Cys Cys Glu Tyr Cys Cys Asn Pro Ala Cys Thr Gly Cys Tyr”; linaclotide, LINZESS™) in the reply filed on 9/30/30 is acknowledged.  The species election for the patient in need (election hyperphosphatemia) has been withdrawn by the examiner, as anyone in need of inhibiting phosphate uptake is deemed a candidate in need, without exclusion.
The elected peptide GC-C species SEQ ID NO: 4 has been found free of the art in the context of the method of use claimed; the examiner has applied art below on the ‘next’ GC-C species per species election practice (e.g. those in instant FIG. 9A).  
Claims 1, 20-21, 23, 41, 94, 96-97, 108-109 read thereon and have been examined on the merits, but only as drawn to the ‘next’ species.
Claims 24, 40, 42-43, 95, and 98-108 are withdrawn as not drawn to the elected species or the ‘next’ GC-C agonist species for which the prior art has been applied.  
NOTE:  However, in order to advance prosecution on the merits sooner, it is noted the Examiner has applied relevant non-art rejections (e.g. 35 USC 112/objections, even if not read on by the ‘next’ species, in order that applicant may address such now rather than later; as well as to anything relevant to claim interpretation as to these claims].


RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness, Maintained,
Claims Rejected Modified Based on Amendments (Though Not Changing Substantively)
Claims 1, 20-21, 23, and 96 are/remain rejected under 35 U.S.C. under 35 U.S.C. 103(a) as obvious over Krahn et al. (US20100016305).  It is noted that the claims are rejected with evidentiary reference as to the state of the art if needed, based on WO2012054110 (Ardelyx, Applicant’s earlier work, hereafter WO ‘110; (equivalent of U.S. Patent Application No. 20130336920 and U.S. Patent No. 8,916,569; as to the class of compounds claimed).
The presently claimed/described invention is drawn to a method of inhibiting phosphate uptake in the GI tract using “a compound that does not bind NHE3” (sodium-hydrogen antiporter 3).   Applicant elected the guanylate cyclase C (GC-C) agonist of peptide SEQ ID NO: 4 (linaclotide) which was found free of the art relevant to the presently claimed method of use.  The examiner has moved on to the ‘next’ species. 
Krahn teaches the use of soluble guanylate cyclase (GC) agonists generally (claim 1, para 19-21 and Tables therein with GC agonists; see comparison above of claim 1 Krahn GC agonists to instant FIG. 9A GC agonists), which also bear no evidence that such binds NHE3 (should such a limitation be added like in parent application claim 2) as evidenced by the 1st GC agonist of Krahn (see claim 1):, 

    PNG
    media_image2.png
    242
    224
    media_image2.png
    Greyscale

; corresponding the GC agonist of Applicant’s FIG. 9A dubbed BAY 41-8543:
						
    PNG
    media_image3.png
    241
    254
    media_image3.png
    Greyscale


[Krahn Claim 1, GC agonists = present FIG. 9A GC agonists as follows: (II) = 2. BAY 41-2272; (III) = 1. Riociguat; (IIIa)=5. CFM-1571; (IV)=7. BAY 58-2667; V=8. HMR-1766); and (VI) closely similar to 8. HMR-1766); where the GC agonists of Krahn are directed to the treatment of renal disease such as renal failure (claims 2 and 5, para 21-27), which includes as one of its symptoms hyperphosphatemia, excess phosphate in the blood (para 25).  Krahn expressly teaches in para 21 administering the GC agonists therein to reduce, inhibit or prevent symptoms of renal failure, which would include hyperphosphatemia, para 25:
	
    PNG
    media_image4.png
    82
    285
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    105
    280
    media_image5.png
    Greyscale

While Krahn teach reducing/inhibiting hyperphosphatemia, Krahn does not expressly state per se the use of the GC agonists to inhibit/reduce phosphate uptake in the GI tract; however, such would have been prima facie obvious as an inherent end result of the carrying out the former.
Additionally, instant claims 20 and 21 are drawn to chronic kidney disease (CKD) and end stage renal disease (ESRD), respectively, which Krahn also teach at para’s 3 and 24 (as species “chronic renal failure”) & para 27 (“end stage renal disease”).  Put another way, instant dependent claims 20-21 and 96 are drawn to treating both a) hyperphosphatemia and b) renal disease are both conditions directed to a patient in need thereof in claim 1, where such patients fall within the class in need of inhibiting phosphate uptake in the GI tract.  Thus, it would have been obvious in view of Krahn that administering a GC agonist to a patient population with renal disease, where the GC agonist is directed to reducing such symptoms as hyperphosphatemia, that such would have a reasonable expectation of inhibiting/reducing phosphate uptake in the GI tract as a result of reducing phosphate in the blood (reducing hyperphosphatemia).
Krahn is also open to use of any amount thereof depending the desired effect and standard factors such as route, dosage, age, weight, condition (see e.g. para’s 28-30).  Additionally, claims 20 and 21 and 96 are drawn to chronic kidney disease (CKD) and end stage renal disease (ESRD), respectively, which Krahn also teach at para 3, lines 8-9; para 24, line 1 (as chronic renal failure) & para 27, line 3 (“end stage renal disease”).
		
    PNG
    media_image6.png
    464
    340
    media_image6.png
    Greyscale

Instant claim 23 is taught as the compounds of Krahn may be peptides.
Thus, instant independent claim 1 and dependent claims 20-21, 23 and 96 are deemed prima facie obvious based on the teachings of the Krahn reference, as one of ordinary skill in this art at the time of the invention would have had the rationale and reasonable expectation of success that treating hyperphosphatemia with the guanylate cyclase inhibitors would inhibit phosphate update in the GI tract, the claimed invention.

\
Response to Arguments
	Applicant’s arguments have been fully considered but are not yet found persuasive.  Applicant argues that the prior art applied of Krahn is directed to “soluble” guanylate cyclase agonists.  Even arguendo if Krahn were only drawn to “soluble” guanylate cyclase agonists, the claims are drawn to the open “comprising” transition phrase, which leaves open the full breadth of the claimed guanylate cyclase C agonists, which equally include soluble forms thereof under the broadest reasonable interpretation thereof.
It is noted that applicant pointed out in the response page 6, that “soluble” guanylate cyclase agonists are discussed at specification pages 56-57 as equivalent to guanylate cyaclase C agonists.  The examiner also points to the following para’s within the instant associated PGPUB:  40, 60, 75, 78, 85, 117, 320, 321, 322, 328, 333, 335, 501, 608, 615, and Tables E1, E2, and E4).  See e.g. the instant PGPUB para 40:
[0040] In certain embodiments, the compound is selected from one or more of a guanylate cyclase C receptor (GC-C) agonist, a P2Y agonist, an adenosine A2b receptor agonist, a soluble guanylate cyclase agonist [ ].
Therefore, the instant application also viewed guanylate cyclase C receptor agonists as interchangeable with soluble guanylate cyclase agonist as discussed in Krahn.
Thus, based on the teachings of Krahn, the rejection is maintained that the teachings therein are still deemed to have guided the skilled artisan to any “soluble” guanylate cyclase agonist, which would include soluble guanylate cyclase C agonists, for the treatment of the symptom of renal failure of hyperphosphatemia (e.g. as recited in instant claim 96) and thereby a reasonable expectation of inhibition of phosphate update in the GI tract.  While the examiner is still maintaining like international authority found in the related PCT, that Krahn is not presently deemed to have guided the skilled artisan specifically to linaclotide (or plecanatide) - as shown by applicant to inhibit phosphate update in the GI tract - Krahn is still deemed to have guided the skilled artisan generally to any ‘soluble’ guanylate cyclase agonists (including soluble cyclase C agonists generally.  The above is maintained, absent further evidence and arguments that the treatment of the renal failure symptom of hyperphosphatemia in Krahn would not have led the skilled artisan to reasonably expect such would inhibit phosphate update in the GI tract.
The examiner invites applicant to schedule an interview relevant to the above if deemed of value to more further explore possible options by amendment (including negative claim limitations where supported) and/or argument/evidence that may address the above relevant to the scope of the invention claimed in view of the description/test data.

Double Patenting – U.S. Patent(s) - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 20-21, 23, 41, 96, and 109 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 39-44 of U.S. Patent No. 8916569 in view of Krahn et al. (US20100016305, cited above under the 35 USC 103 rejection), as to the ‘next’ GC-agonist species that does not bind NHE3 and inhibits phosphate uptake in the GI tract. [NOTE:  US ‘569 was a continuation out of WO2012054110 (Ardelyx, Applicant’s earlier work) cited above as an evidentiary reference to Krahn in the 35 USC 103 rejection.  US ‘569 teaches all that WO ‘110 was relied upon for there.].
 Although the conflicting claims are not identical, they are not patentably distinct from each other because US ‘569 teach other compounds that do not bind NHE3 and inhibits phosphate uptake in the GI tract, as presently claimed in instant claim 2.  As to the ‘next’ GC agonist species for which art has been applied, the motivation to use one of the GC agonists of Krahn in that of US ‘569 is that the GC agonists of Krahn likewise do not bind NHE3 but would have had a reasonable expectation of reducing/inhibiting phosphate uptake in the GI tract like that claimed in US ‘569 and the skilled artisan would have had a rationale to select another such compound similar to those in US ‘569 that did not bind NHE3 for the same use.  The remaining claims, if not obvious in view of US ‘569, rely upon the same grounds applied under the 103 rejection above in view of Krahn.

Response to Arguments
	Applicant’s arguments have been fully considered but are not yet found persuasive.  Applicant argues that the claimed invention is not prima facie obvious over earlier patent ‘569 in view of the secondary reference as the latter, Krahn, is directed to “soluble” guanylate cyclase agonists.  Even arguendo if Krahn were only drawn to “soluble” guanylate cyclase agonists, the claims are drawn to the open “comprising” transition phrase, which leaves open the full breadth of the claimed guanylate cyclase C agonists, which equally include soluble forms thereof under the broadest reasonable interpretation thereof.
It is noted that applicant pointed out in the response page 6, that “soluble” guanylate cyclase agonists are discussed at specification pages 56-57 as equivalent to guanylate cyaclase C agonists.  The examiner also points to the following para’s within the instant associated PGPUB:  40, 60, 75, 78, 85, 117, 320, 321, 322, 328, 333, 335, 501, 608, 615, and Tables E1, E2, and E4).  See e.g. the instant PGPUB para 40:
[0040] In certain embodiments, the compound is selected from one or more of a guanylate cyclase C receptor (GC-C) agonist, a P2Y agonist, an adenosine A2b receptor agonist, a soluble guanylate cyclase agonist [ ].
Therefore, the instant application also viewed guanylate cyclase C receptor agonists as interchangeable with soluble guanylate cyclase agonist as discussed in Krahn.
Thus, based on the teachings of Krahn, the rejection is maintained that the teachings therein are still deemed to have guided the skilled artisan to any “soluble” guanylate cyclase agonist, which would include soluble guanylate cyclase C agonists, for the treatment of the symptom of renal failure of hyperphosphatemia (e.g. as recited in instant claim 96) and thereby a reasonable expectation of inhibition of phosphate update in the GI tract.  While the examiner is still maintaining like international authority found in the related PCT, that Krahn is not presently deemed to have guided the skilled artisan specifically to linaclotide (or plecanatide) - as shown by applicant to inhibit phosphate update in the GI tract - Krahn is still deemed to have guided the skilled artisan generally to any ‘soluble’ guanylate cyclase agonists (including soluble cyclase C agonists generally.  The above is maintained, absent further evidence and arguments that the treatment of the renal failure symptom of hyperphosphatemia in Krahn would not have led the skilled artisan to reasonably expect such would inhibit phosphate update in the GI tract.
The examiner invites applicant to schedule an interview relevant to the above if deemed of value to more further explore possible options by amendment (including negative claim limitations where supported) and/or argument/evidence that may address the above relevant to the scope of the invention claimed in view of the description/test data.

Claim Rejections - 35 USC § 112(a)(i) – Written Description, Maintained
Claims 1, 20-21, 23, 41, and 96 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, the claims are drawn to any GC-C agonist including peptides with any deletion, insertions, and/or substitutions (see e.g. claim 1 and 41 by example) for which applicant has not provided guidance as to what agonists fall within this class or with regard to the peptides, what residues may be deleted, inserted, or substituted and still function as intended.  While there are some 756 peptide sequences in the sequence listing, such do not guide per se where the modifications of known peptides may be carried out and still function.  As to function, by example, as claimed in the parent, which compounds will ‘bind’ NHE3 and yet still inhibit phosphate uptake in the GI tract, see reference in this regard to Carreras et al. US20160067242.  Thus, the written description rejection here is akin to a structure + function situation as to the scope of compounds that can function to carry out the method claimed of inhibiting phosphate uptake in the GI tract.  
Applicant discusses on para 145 that compounds capable of stimulating bicarbonate secretion in the small intestine reciprocally trigger reduced or inhibited phosphate uptake in the GI tract:
[0145] GC-C agonists such as linaclotide, guanylin, and E. coli heat stable 
enterotoxins (STa) have been shown to stimulate duodenal bicarbonate secretion.  
See, e.g., Rao et al., Am J Physiol Gastrointest Liver Physiol 286:G95-G101, 
2004; Busby et al., Eur J Pharmacol.  649:328-35, 2010; Bryant et al., Life 
Sci.  86:760-5, 2010.  Without being bound by any one mechanism, in certain 
aspects a GC-C agonist inhibits or reduces phosphate uptake in the 
gastrointestinal tract by stimulating bicarbonate secretion into the small 
intestine.
However, the nexus is not clearly shown there or here as to whether any/all compounds capable of stimulating bicarbonate secretion in the small intestine and what must be conserved in peptides/other molecules in order to still inhibit/reduce phosphate uptake.  Applicant’s conclusory statement in para 104 that any non-NHE3-binding compounds will inhibit phosphate update in the GI tract, does not explain how such compounds can be modified and still guarantee function (e.g. substitution):
[0104] Embodiments of the present invention relate generally to the 
discovery that non-NHE3-binding compounds, such as guanylate cyclase agonist 
compounds, are able to inhibit phosphate uptake in the gastrointestinal tract, 
for example, in the small intestine.
As such, there is a lack of nexus between what structural attributes must be present/required with regard to the functionally claimed compounds and the function for which they must carry out here:  inhibiting phosphate uptake in the GI tract.  
In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
With the exception of the elected peptide SEQ ID NO: 4, and certain other fully defined guanylate cyclase agonists, the skilled artisan cannot envision the detailed chemical structure of the compounds and/or encompassed variants that will function as claimed.  Therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Response to Arguments
	Applicant’s arguments have been fully considered but are not found persuasive.  Applicant has only shown possession that elected linaclotide (peptide SEQ ID NO: 4, and by reasonable extension, plecanatide (peptide SEQ ID NO: 6)) may carry out the scope of the method claimed.  Applicant has not provided any guidance as to what amino acids may be deleted, inserted, or substituted within linaclotide and still achieve the intended function nor cited any references/evidence within the state of the art thereto.  Thus, applicant is not found to have been in possession of that scope of the e.g. claim 41.  Further, beyond elected linaclotide (peptide SEQ ID NO: 4, and by reasonable extension, plecanatide (peptide SEQ ID NO: 6)), applicant has not shown possession of any other GC-C agonist carrying out the same, nor any variant thereof.  Thus, the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 112(a) – New, Claim 109
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 109 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Namely, without further evidence, it cannot be determined which peptides/peptide SEQ ID NOS: are supported by the base claim 1 (e.g. ultimately being amended into the variable peptide SEQ ID NO: 5), such that possession cannot be determined thereto.




Claim Rejections - 35 USC § 112(b) – New, Claim 109
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 109 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 109 recites the limitation "peptide SEQ ID NO:s" in line 2, and depending back to claim 1 (ultimately being amended into the variable peptide SEQ ID NO: 5).  Without further evidence, there is insufficient antecedent basis for this limitation in the claim.

Specification Objections (2) - Maintained
The disclosure remains objected to because of the following informalities:
	1.	At least FIG. 21B (in Footnote) contains a peptide sequence without its corresponding sequence identifier (one of the 756 SEQ ID NOS: in the sequence list), for which Applicant is required to put in parenthesis after such in the Figure or in the Description of that Figure (para [0099] in PGPUB).  Applicant is asked to review the remaining figures and specification for any other missing SEQ ID NOS:.
Response to Arguments
	Applicant acknowledges the above and indicates that a corrected Figure will be submitted once the full scope of allowable subject matter is identified.  Thus, the objection is maintained until such is carried out.	

2. 	The use of the terms in the specification which are trade names or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
	Applicant acknowledges that the marks have not been put in all capitals but are all identified by either the tm or ® symbols and asserts that the proprietary nature of the marks is properly respected, but that the specification will be amended if the examiner maintains the objection.  The examiner maintains the objection but is open to evidence and arguments if such apply, that MPEP 608.01(v) or another section and/or case law permit tm or ® to alternatively identify trademarks with specifications, rather than only capitalizing each letter of the mark.   
Appropriate correction of the above matters is required.

Prior Art Made of Record – Previously Noted
The ‘A’ references cited in the related PCT Search Report and Written Opinion and Information Disclosure Statement are noted here as some of the closest art of record.  [NOTE:  Two other references therein are relied upon here: A sole ‘E’ reference (WO 2014/169094 to Carreras et al./Ardelyx, Inc., also with the present inventors/assignee but to a different class of compounds, is applied above under the 35 US 112 rejection, based on its US equivalent US20160067242.  A sole ‘X’ reference, WO 2007/009607 to Krahn et al./Bayer Healthcare AG is applied above based on its US equivalent US20100016305)].
Though only applied as an evidentiary reference in the obviousness rejection, applicant’s earlier work of WO2012054110 (equivalent of U.S. Patent Application No. 20130336920 and U.S. Patent No. 8,916,569) may equally constitute prior art over some/most of the claims based on the breadth now claimed, as WO ‘110 teaches compounds for the same/similar methods claimed, which applicant may weigh relevant to the scope of the invention as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654